DETAILED ACTION
	Receipt is acknowledged of applicant’s Amendment and Response to Election/Restriction Requirement dated 4/25/2022. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 3, 20, 43, 46 and 47 have been amended.  Claims 2, 10, 13, 15, 16, 19, 21-25, 27-34, 36-42 and 44 have been cancelled.  No claims are newly added.  Accordingly, claims 1, 3-9, 11, 12, 14, 17, 18, 20, 26, 35, 43 and 45-47 are pending.

Election/Restrictions
Applicant’s election of Group I (claims 1, 3-9, 11, 12, 14, 17, 18, 20, 43 and 45-47), species (A)(i) (inclusion of an SAM layer) and species (B)(i)(b) (an ex vivo anti-infective agent) in the reply filed on 4/25/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 18, 26, 35, 43, 45 and 47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. 
	Accordingly, claims 1, 3-9, 11, 12, 14, 17, 20 and 46 are under consideration.

Information Disclosure Statement
	The IDS’s dated 4/28/2021 and 5/19/2022 have been considered. Signed copies are enclosed herewith.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-9, 11, 12, 14, 17, 20 and 46 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Clevenger et al. (US 2010/0215643 A1, Aug. 26, 2010, hereafter as “Clevenger”).
The instant invention is drawn to construct comprising: a) an activated surface comprising chemically accessible, reactive functional groups; and b) an inorganic alkoxide adhesion layer chemically bonded to said reactive functional groups of said activated surface; wherein said reactive functional groups are reactive with an inorganic alkoxide to form said inorganic adhesion layer; and wherein said inorganic adhesion layer provides additional functional groups for further attachment of moieties that modify the overall surface properties.
Regarding instant claim 1, Clevenger teaches functionalization of substrates that allow for binding of anti-infective agents to said functionalized surfaces such that said surfaces have been modified to have anti-infective properties (abstract, [0002]; Fig. 1; Examples).  Clevenger teaches an activated surface comprising chemically accessible, reactive functional groups and an inorganic alkoxide adhesion layer chemically bonded to said reactive functional groups ([0031]-[0033]; Examples).
Regarding instant claim 3, Clevenger teaches that the surfaces can be a polymer substrate or a metal substrate including titanium, stainless steel, cobalt chrome and alloys thereof ([0013]-[0015], [0017] and [0018]; claim 39).
Regarding instant claim 4, Clevenger teaches the particular polymer substrates, polysiloxanes, polyethylene (a polyolefin) and polypropylene (a polyolefin) (claim 30).
Regarding instant claim 5, Clevenger teaches the particular surface reactive functional groups, hydroxyl (-OH) and amino (-NH) groups ([0031).
Regarding instant claim 6, the claim recites the limitation, “wherein said surface reactive functional groups are produced by chemical oxidation”.  It is noted that claim 6 is deemed a product-by-process claim due to the limitation, “produced by chemical oxidation” and as such, determination of patentability is based on the product itself, not by the method in which it is made.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).  
Regarding instant claim 7, said claim depends from claim 6.  As explained above, claim 6 (and its dependent claim 7) is deemed a product-by-process claim due to the limitation, “produced by chemical oxidation” and as such, determination of patentability is based on the product itself, not by the method in which it is made.  Claim 7 does not further limit the product itself, therefore Clevenger reads on said claim.  It is further noted that Clevenger additionally teaches the particular oxidizing agents, ozone and permanganate as well as oxygen and peroxides  ([0035]).
Regarding instant claim 8, the claim recites the limitation, “wherein said surface reactive functional groups are produced by oxygen plasma discharge, nitrogen plasma discharge, or corona discharge”.  It is noted that claim 8 is deemed a product-by-process claim due to the limitation, “produced by oxygen plasma discharge, nitrogen plasma discharge, or corona discharge” and as such, determination of patentability is based on the product itself, not by the method in which it is made.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).  
Regarding instant claim 9, Clevenger teaches alkoxides of the particular metals, Ti, Zr, Al, Nb, Ta, Sn and V ([0055] and [0065]).
Regarding instant claims 11 and 12, Clevenger teaches the inclusion of a self-assembled monolayer composed of phosphonates wherein said layer is covalently bonded to functional groups ([0040], [0046] and [0048]).
Regarding instant claim 14, Clevenger teaches the particular phosphonate, 11-hydroxyundecylphosphonic acid ([0104]) which has the claimed phosphonic acid structure wherein R is a substituted alkyl.
Regarding instant claim 17, Clevenger teaches a self-assembled phosphate monolayer bonded to a native oxide surface, wherein the self-assembled phosphonate monolayer is operable to bond an anti-infective agent (claim 67).  Clevenger also teaches covalent bonding of the phosphonate film to the anti-infective agents ([0016]-[0017] and [0040]).
Regarding instant claim 20, Clevenger teaches the particular anti-infective agents, chlorhexidine, quaternary ammonium cations (e.g., benzalkonium chloride), quaternary ammonium dendrimers, and cationic species ([0035] and [0038]).
Regarding instant claim 46, Clevenger teaches the particular anti-infective agents, copper and silver ([0073] and [0097]; claims 7 and 8).
Thus, the teachings of Clevenger render the instant claims anticipated.

Conclusion
All claims have been rejected; no claims are allowed.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CASEY S HAGOPIAN/Examiner, Art Unit 1617